DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed November 23, 2020. 
In view of the Amendments to the Claims filed November 23, 2020, the rejections of claims 1-3 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 25, 2020 have been withdrawn.
In view of the Amendments to the Claims filed November 23, 2020, the rejections of claims 1-3 under 35 U.S.C. 103 previously presented in the Office Action sent September 25, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-8 are currently pending while claims 4-8 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein the photovoltaic device employs a single wavelength light to produce an output voltage between 2V and 3.5V for internet-of-Things (IoT) applications”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the photovoltaic device employing a single wavelength light to produce an output voltage between 2V and 3.5V for internet-of-Things (IoT) applications.
The specification teaches providing photovoltaic cells and exemplifies photovoltaic devices needed for internet of things applications but does not discuss or describe employing a single wavelength light to produce an output voltage between 2V and 3.5V for internet-of-Things (IoT) applications. Dependent claims are rejected for dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the photovoltaic device employs a single wavelength light to produce an output voltage between 2V and 3.5V for internet-of-Things (IoT) applications”.
It is unclear as to what structures of the photovoltaic device are encompassed by the phrase “employs a single wavelength light to produce an output voltage between 2V and 3.5V for internet-of-Things (IoT) applications” and what structures of the photovoltaic device are specifically excluded by the phrase “employs a single wavelength light to produce an output voltage between 2V and 3.5V for internet-of-Things (IoT) applications” because it is unclear as to what limitations the phrase “for internet-of-Things (IoT) applications” definitely imparts on the structure of the claimed photovoltaic device. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Pub. No. 2010/0038521 A1) in view of Hsu (U.S. Pub. No. 2010/0212729 A1) and Ma et al. (U.S. Pub. No. 2017/0077339 A1).
With regard to claim 1, Clark et al. discloses a photovoltaic device comprising:
a first cell positioned at a light receiving end of the photovoltaic device (see Fig. 1 depicting “cSi solar cell #1”),
the first cell comprising a first junction having first semiconductor material layers composed in a first sequence of chemical compositions (the cited first cSi cell is cited to read on the claimed “comprising a first junction having first semiconductor material layers composed in a first sequence of chemical compositions” because the cited “cSi solar cell” inherently comprises a first junction having first semiconductor material layers composed in a first sequence of chemical compositions as it is disclosed as a solar cell of crystalline silicon material and described in [0044]
the first cell having a first thickness (inherent property of the cited first cSi cell, see Fig. 6); and
at least one second cell positioned further from the light receiving end of the photovoltaic device than the first cell (see Fig. 1 depicting “cSi solar cell #2”), wherein
each at least one second cell has thickness than the first thickness (inherent property of the cited first cSi cell, see Fig. 6),
each said at least one second cell comprising a second junction having second semiconductor material layers composed in a same sequence of chemical composition as the first sequence of chemical composition (the cited second cSi cell is cited to read on the claimed “comprising a second junction having second semiconductor material layers composed in a same sequence of chemical composition as the first sequence of chemical composition” because the cited “cSi solar cell” inherently comprises a second junction having second semiconductor material layers composed in a same sequence of chemical composition as the first sequence of chemical composition as it is disclosed as a solar cell of crystalline silicon material and described in [0044] “to generate photocurrent”).

Clark et al. does not disclose wherein each at least one second cell has greater thickness than the first thickness.
However, Hsu discloses a photovoltaic device (see Title and Abstract). Hsu discloses first cells positioned closer to the light receiving end of the photovoltaic device can have lesser thicknesses than second cells positioned further from the light receiving [0097]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have reduced the thickness of the first cell relative to the second cell in the device of Clark et al., as suggested by Hsu, because it would have provided for more light to pass through to the bottom cell and more evenly matched current.
While Clark et al. implicitly teaches the cited first and second cells having the same ordered p-type semiconductor layer junctioned with an n-type semiconductor layer of the same chemical composition (as they are disclosed as solar cells of crystalline silicon material and described in [0044] “to generate photocurrent”), Clark et al. does not explicitly teach the first cell including an order within a structure of the photovoltaic device of at least a first p-type semiconductor layer and a first n-type semiconductor layer and the second cell including an order within the structure of the photovoltaic device of at least a second p-type semiconductor layer having a same chemical composition as the first p-type semiconductor layer and a second n-type semiconductor layer having a same chemical composition as the first n-type semiconductor layer.
However, Ma et al. discloses a photovoltaic device (see Title; see [0027] teaching silicon material cells). Ma et al. teaches conventional solar cells include an order within a structure of the photovoltaic device of at least a first p-type semiconductor layer and a first n-type semiconductor layer (see [0008] teaching an ordered structure of BSF, base, emitter which includes a first p-type semiconductor layer at the base and a first n-type semiconductor layer at the emitter). 

The selection of the p-type and n-type dopant material of Ma et al., which provides for a BSF/base/emitter structure, in the first and second cSi solar cells of Clark et al. teaches the cited first cSi cell including an order within a structure of the photovoltaic device of at least a first cSi p-type semiconductor layer at the base and a first cSi n-type semiconductor layer at the emitter and the cited second cSi cell including an order within the structure of the photovoltaic device of at least a second cSi p-type semiconductor layer at the base having a same chemical composition as the cited first cSi p-type semiconductor layer, crystalline silicon, and a second cSi n-type semiconductor layer at the emitter having a same chemical composition as the cited first cSi n-type semiconductor layer, crystalline silicon. 
The recited, “wherein the photovoltaic device employs a single wavelength light to produce an output voltage between 2V and 3.5V for Internet-of-things (IoT) applications” is a process limitation, claim 1 being directed to “A photovoltaic device”. 
With regard to claim 2, independent claim 1 is obvious over Clark et al. in view of Hsu and Ma et al. under 35 U.S.C. 103 as discussed above.
Clark et al., as modified by Hsu and Ma et al. above, does not specifically teach wherein the at least one second cell has a thickness at least twice the first cell.
However, Hsu discloses first cells positioned closer to the light receiving end of the photovoltaic device can have lesser thicknesses than second cells positioned further from the light receiving end of the photovoltaic device to allow more light to pass through to the second cells and also leads to current more evenly matched (see [0097]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the first cell relative to the second cell in the device of Clark et al., as suggested by Hsu, and arrive at the claimed range of relative thickness through routine experimentation (see MPEP 2144.05); especially because it would have led to optimizing the amount of light to passing through to the second cell and more evenly matched current.

With regard to claim 3, independent claim 1 is obvious over Clark et al. in view of Hsu and Ma et al. under 35 U.S.C. 103 as discussed above.
Clark et al., as modified by Hsu and Ma et al. above, does not specifically teach wherein the first junction if provided by a first p-type gallium nitride layer and a first n-type gallium nitride layer and the second junction comprises a second p-type gallium nitride layer and a second n-type gallium nitride layer, wherein the photovoltaic device produces voltage in response to light wavelengths ranging from 300 nm to 400 nm.
However, Ma et al. teaches the various active layers can be formed of conventional Si or GaN materials (see [0033]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the GaN material exemplified by Ma et al. for the cSi material of modified Clark et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 
Clark et al., as modified to include the cited GaN material for the base and emitter layers of the first and second cells is cited to teach a first p-type gallium nitride layer and a first n-type gallium nitride layer (base and emitter layer with selected GaN material of the cited first cell) and a second p-type gallium nitride layer and a second n-type gallium nitride layer (base and emitter layer with selected GaN material of the cited second cell).

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
Applicant notes in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 13, 2021